 
Exhibit 10.1
STONERIDGE, INC.
LONG-TERM INCENTIVE PLAN
RESTRICTED SHARES GRANT AGREEMENT
 
Stoneridge, Inc., an Ohio corporation (the “Company”), pursuant to the terms and
conditions hereof, hereby grants to ____________ (“Grantee”) _____ Common
Shares, without par value, of the Company (the “Restricted Shares”).
 
1.           The Restricted Shares are in all respects subject to the terms,
conditions and provisions of this Agreement and the Company’s Amended and
Restated Long-Term Incentive Plan (the “Plan”).
 
2.           The Restricted Shares may not be sold, transferred, pledged,
assigned or otherwise encumbered, whether voluntarily, involuntarily or by
operation of law, and will be forfeited to the Company if the Grantee
voluntarily terminates his or her employment with the Company, except in the
case of retirement as provided below, prior to March 8, 2012.  The certificate
or certificates, which may be in uncertificated form (electronic or book entry)
at the Company’s discretion, representing the Restricted Shares may bear a
legend evidencing the restrictions contained herein, as applicable.  Provided
that Grantee does not voluntarily terminate employment prior to March 8, 2012,
the Restricted Shares shall vest and be no longer subject to a substantial risk
of forfeiture on March 8, 2012.  Nevertheless, in the case of voluntary
termination of employment in the event of retirement the Restricted Share shall
vest and be no longer subject to risk of forfeiture on March 8, 2012 in
proportion to the number of months including any partial month, elapsed in the
Vesting Period divided by 36 for a  Grantee who (i) is 63 or older at the time
of retirement, (ii) has provided written notice to the Compensation Committee of
the Board of Directors (the “Committee”) of the intent to retire at least one
year prior to the retirement date, and (iii) has executed prior to retirement a
customary one year non-competition agreement.  The “Vesting Period” is March 8,
2009 until March 8, 2012.
 
3.           The Restricted Shares will be issued in the name of the
Grantee.  The Company’s transfer agent or share ownership and transfer records
will show the Grantee as the owner of record of the Restricted Shares.  Except
as otherwise provided in this Agreement, the Grantee will have all the rights of
a shareholder of the Company, including the right to vote and receive dividends,
if any.
 
4.           The Company or the Company’s agent will hold (either physical or
uncertificated form) the Restricted Shares for the period of time that the
Restricted Shares are subject to forfeiture (until vested) and the certificate
or certificates representing the Restricted Shares will be delivered to the
Grantee after the Restricted Shares are no longer subject to substantial risk of
forfeiture.  Such delivery may take the form of an electronic transfer of the
vested Restricted Shares to the Grantee’s brokerage or other financial
account.  The Grantee shall execute and deliver to the Company a blank stock
powers so that the Restricted Shares that may be forfeited can be canceled.
 
5.           In addition to the vesting described in Section 2, the Restricted
Shares shall vest as follows.  The Restricted Shares awarded to the Grantee
hereunder shall no longer be subject to a substantial risk of forfeiture and
shall vest in the Grantee and a certificate or certificates (as applicable)
representing the Restricted Shares shall be delivered to the Grantee or the
Grantee’s estate, as the case may be, in the event of:
 
 
(a)
the Grantee’s death or disability (as determined by the Committee in accordance
with the Plan), but only to the extent such Restricted Shares would have become
vested within one (1) year from the time of death or disability, as the case may
be, had the Grantee continued to fulfill all of the conditions of this Agreement
during such period;

 
 
(b)
a Change in Control of the Company (as defined in the Plan); or

 
 
(c)
the termination “without cause” of the Grantee’s employment by the Company;
provided, however only in proportion to the number of months, including any
partial month, elapsed in the Vesting Period divided by 36.

 
Termination shall be deemed to be “without cause” unless the Board of Directors
of the Company, or its designee, in good faith determines that termination is
because of any one or more of the following:
 
 
 

--------------------------------------------------------------------------------

 
 
The Grantee’s:
 
 
6.
fraud;

 
 
7.
misappropriation of funds from the Company;

 
 
8.
commission of a felony or of an act or series of acts which result in material
injury to the business reputation of the Company;

 
 
9.
commission of a crime or act or series of acts involving moral turpitude;

 
 
10.
commission of an act or series of repeated acts of dishonesty that are
materially inimical to the best interests of the Company;

 
 
11.
willful and repeated failure to perform his or her duties, which failure has not
been cured within fifteen (15) days after the Company gives notice thereof to
the Grantee;

 
 
12.
material breach of any material provision of an employment agreement, if any,
which breach has not been cured in all substantial respects within ten (10) days
after the Company gives notice thereof to the Grantee; or

 
 
13.
failure to carry out the reasonable directions or instructions of the Grantee’s
superiors, provided the directions or instructions are consistent with the
duties of the Grantee’s office, which failure has not been cured in all
substantial respects within ten (10) days after the Company gives notice thereof
to the Grantee;

 
provided, however, the Company’s obligation to provide notice and an opportunity
to cure, pursuant to subsections 5(f)-(h) above, shall only apply to the
Grantee’s first breach, first failure to perform or first failure to follow
directions, as the case may be, of the nature giving rise to the right of the
Company to provide notice thereof.  In addition, the Grantee may terminate his
or her employment with the Company, and such termination shall be deemed a
termination by the Company “without cause” if:
 
 
(a)
the Company reduces the Grantee’s title, responsibilities, power or authority in
comparison with his or her title, responsibilities, power or authority on the
date hereof;

 
 
(b)
the Company assigns the Grantee duties which are inconsistent with the duties
assigned to the Grantee on the date hereof and which duties the Company persists
in assigning to the Grantee despite the prior written objection of the Grantee;
or

 
 
(c)
the Company reduces the Grantee’s annual base compensation (unless such decrease
is proportionate with a decrease in the base compensation of the Company’s
senior level employees as a group), or materially reduces his or her group
health, life, disability or other insurance programs, his or her pension,
retirement or profit-sharing benefits or any benefits provided by the Company,
or excludes him or her from any plan, program or arrangement, including but not
limited to bonus or incentive plans.

 
6.           On any change in the number or kind of outstanding Common Shares of
the Company by reason of a recapitalization, merger, consolidation,
reorganization, separation, liquidation, share split, share dividend,
combination of shares or any other change in the corporate structure or Common
Shares of the Company, the Company, by action of the Committee, is empowered to
make such adjustment, if any, in the number and kind of Restricted Shares
subject to this Agreement as it considers appropriate for the protection of the
Company and of the Grantee.
 
7.           No later than the date as of which an amount first becomes
includable in the gross income of the Grantee for federal income tax purposes
with respect to the Restricted Shares granted hereunder, the Grantee shall pay
to the Company, or make arrangements satisfactory to the Committee regarding the
payment of, any federal, state or local taxes of any kind required by law to be
withheld with respect to that amount.  Unless otherwise determined by the
Committee, minimum statutory withholding obligations may be settled with
previously owned Common Shares or Restricted Shares that have vested.  The
making of that payment or those arrangements is a condition to the obligations
of the Company under the Plan, and the Company and its subsidiaries and
affiliates may, to the extent permitted by law, deduct any taxes from any
payment of any kind otherwise payable to the Grantee.
 
 
2

--------------------------------------------------------------------------------

 
 
8.           Nothing in this Agreement shall affect in any manner any
conflicting or other provision of any other agreement between the Grantee and
the Company.  Nothing contained in this Agreement shall limit whatever right the
Company might otherwise have to terminate the employment of the Grantee.
 
9.           The laws of the State of Ohio govern this Agreement, the Plan and
the Restricted Shares granted hereunder.
 
IN WITNESS WHEREOF, the Company has caused its corporate name to be subscribed
by its duly authorized officer as of the 8th day of March, 2009.
 
STONERIDGE, INC.
 
By 
   
John Corey



The foregoing is hereby accepted.




 
(Signature)

 
 
3

--------------------------------------------------------------------------------

 
 